Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
12, 2005








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed July 12, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00643-CV
____________
 
IN RE EVAN LOEWENSTEIN, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N




On June 27, 2005, relator filed a petition for
writ of mandamus in this court.  See Tex. Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In his petition, relator requested mandamus
relief against the Honorable Lamar McCorkle, presiding judge of the 133rd
District Court in Harris County, sitting as ancillary judge in the underlying
civil forfeiture action styled The State of Texas v. Approximately
$1,080,000.00, filed under cause number 2005-33726 in the 165th District
Court of Harris County, Texas.  Relator
is charged with engaging in organized criminal activity in connection with
prostitution.  The funds that are the
subject of the forfeiture action were seized from relator=s home pursuant to a search warrant.  Relator filed an emergency motion for the
release of limited funds to pay living expenses and attorney=s fees.  At the conclusion of a hearing conducted June
13-14, 2005, the court denied relator=s motion.  In relator=s petition for writ of mandamus, he
seeks to have this court compel the trial judge to order the release of limited
funds, or alternatively, to require the State to have an adversarial hearing to
establish whether the funds are the proceeds of criminal activity.  Relator also filed an emergency motion for
expedited relief.
Relator has not established that he is entitled to mandamus
relief.  Accordingly, we deny relator=s petition for writ of mandamus and
his motion for expedited relief. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed July 12, 2005.
Panel consists of
Chief Justice Hedges and Justices Fowler and Frost.